                                                                                                                      Entered on Docket
                                                                                                                      January 24, 2019
                                                                                                                      EDWARD J. EMMONS, CLERK
                                                                                                                      U.S. BANKRUPTCY COURT
                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA

                                                                     1   Kenneth H. Brown (CA Bar No. 100396)
                                                                         Miriam Manning (CA Bar No. 178584) Signed and Filed: January 24, 2019
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, California 94111-4500
                                                                         Telephone: 415/263-7000
                                                                     4   Facsimile: 415/263-7010              ________________________________________
                                                                                                                   DENNIS MONTALI
                                                                         E-mail:kbrown@pszjlaw.com                 U.S. Bankruptcy Judge
                                                                     5
                                                                                 mmanning@pszjlaw.com
                                                                     6
                                                                         Counsel for E. Lynn Schoenmann,
                                                                     7   Chapter 7 Trustee

                                                                     8                                UNITED STATES BANKRUPTCY COURT

                                                                     9                               NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                     SAN FRANCISCO DIVISION

                                                                    11   In re:                                                    Case No.: 18-30002 (DM)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   MARIYA SERGEEVNA RUCHKA                                   Chapter 7
                                        SAN FRANCISCO, CALIFORNIA
                                            ATTORNEYS AT LAW




                                                                    13                                                             ORDER APPROVING TRUSTEE’S
                                                                                                        Debtor.                    ABANDONMENT OF INTEREST IN
                                                                    14                                                             TIBURON PROPERTY AND EQUITY
                                                                    15                                                             INTEREST IN HOME SWEET HOME
                                                                                                                                   REALTY AND FUNDING, INC.
                                                                    16                                                             PURSUANT TO 11 U.S.C. SECTION
                                                                                                                                   554(A) BY DEFAULT
                                                                    17

                                                                    18            The Court has reviewed the application (“Application”) by E. Lynn Schoenmann, the duly

                                                                    19   appointed Chapter 7 Trustee in the above-captioned bankruptcy case (the “Trustee”), requesting an

                                                                    20   order by default approving the abandonment of residential real property located at 20 Pine Street,

                                                                    21   Tiburon, California 94920 (the “Tiburon Property”) and the estate’s 100% equity interest in Home

                                                                    22   Sweet Home Realty and Funding, Inc. (“HSH”) pursuant to 11 U.S.C. Section 554(a), the supporting

                                                                    23   declaration of Miriam Manning, and the Notice and Opportunity for Hearing on Trustee’s Notice of

                                                                    24   Intent to Abandon Interest in Tiburon Property and Equity Interest in Home Sweet Home Realty and

                                                                    25   Funding, Inc. Pursuant to 11 U.S.C. Section 554(a) (the “Notice”) filed on December 4, 2018

                                                                    26   [Docket No. 102]. No requests for hearing or oppositions were filed in response to the Notice, due

                                                                    27   and appropriate notice was provided under Bankruptcy Rules 2002 and 6007, and good cause

                                                                    28   appearing,


                                                                         DOCS_SF:99067.1 77352/001                         1
                                                                     Case: 18-30002        Doc# 116    Filed: 01/24/19    Entered: 01/24/19 14:07:34       Page 1 of 2
                                                                     1           IT IS HEREBY ORDERED THAT:

                                                                     2           1.       The Application is approved.

                                                                     3           2.       The Trustee’s abandonment of the Tiburon Property and the estate’s interest in HSH

                                                                     4   are approved under 11 U.S.C. Section 554(a).

                                                                     5           3.       The Court shall retain jurisdiction to hear any disputes arising from implementation

                                                                     6   of this Order.

                                                                     7                                             *** END OF ORDER ***

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA
                                            ATTORNEYS AT LAW




                                                                    13

                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                         DOCS_SF:99067.1 77352/001                          2
                                                                     Case: 18-30002        Doc# 116     Filed: 01/24/19    Entered: 01/24/19 14:07:34        Page 2 of 2
